NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

GARY OWEN KENDALL,                               No. 12-35841

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00330-EJL-
                                                 LMB
  v.

UNITED STATES OF AMERICA; et al.,                MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Gary Owen Kendall appeals pro se from the district court’s judgment

dismissing his putative class action arising from alleged wrongs directed against

veterans and their families. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v. Harrington, 152
F.3d 1193, 1194 (9th Cir. 1998) (order). We may affirm on any ground supported

by the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th

Cir. 2008). We affirm.

      Dismissal of Kendall’s action was proper because the district court lacked

subject matter jurisdiction over Kendall’s claims relating to or affecting veteran’s

benefits decisions, including the RICO claims. See 38 U.S.C. § 511(a); Veterans

for Common Sense v. Shinseki, 678 F.3d 1013, 1021-26 (9th Cir. 2012) (en banc)

(district court does not have jurisdiction over claims that would require it to review

a question of fact or law relating to or affecting veteran’s benefit decision, “even if

the veteran dresses his claim as a constitutional challenge, and even where the

veteran has challenged some other wrongful conduct that, although unrelated to the

[Department of Veteran’s Affair’s] ultimate decision on his claim, affected his or

her benefits proceeding” (citations omitted)).

      The district court properly dismissed Kendall’s claims on behalf of a

putative class because non-attorney pro se litigants have no authority to represent

anyone other than themselves. See Simon v. Hartford Life, Inc., 546 F.3d 661, 664

(9th Cir. 2008) (non-attorney plaintiff may not attempt to pursue claim on behalf of

others).


                                           2                                     12-35841
      Kendall’s requests in his opening briefs for class counsel are denied because

Kendall has failed to demonstrate extraordinary circumstances warranting

appointment of counsel. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009)

(setting forth standard of review and “exceptional circumstances” requirement for

appointment of counsel).

      Kendall’s request in his addendum to his opening brief to be recognized as a

private attorney general is denied.

      The request for an order of mandamus of prohibition, contained in Kendall’s

filing submitted on July 9, 2013, is denied.

      AFFIRMED.




                                          3                                  12-35841